UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2287



SALIL V. DESAI,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-03-93)


Submitted:   February 28, 2005            Decided:   March 28, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Salil V. Desai, Appellant Pro Se.    Dino Lucio Trubiano, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Salil   V.    Desai   appeals     the   district   court’s    order

affirming the Commissioner of Social Security’s decision denying

Social   Security    Disability       and    Supplemental   Security     Income

benefits.     We    must     uphold    the    district   court’s   disability

determination if the decision is supported by substantial evidence

and the correct law was applied.             See 42 U.S.C. § 405(g) (2000);

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).                     We have

reviewed the record and the district court’s order and find no

reversible error.        Accordingly, we affirm on the reasoning of the

district court.     Desai v. Commissioner of Social Security, No. CA-

03-93 (W.D.N.C. Aug. 6, 2004).              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                      - 2 -